UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7271


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DANIEL LEON PERRY, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:06-cr-00080-F-1)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Leon Perry, Jr., Appellant Pro Se.     Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel Leon Perry, Jr., appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.            We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.                United

States v. Perry, No. 5:06-cr-00080-F-1 (E.D.N.C. June 29, 2009).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2